DETAILED ACTION
This action is in response to an amendment filed 8/31/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the particles are formed of “at least one selected from Ge, εFe2O3, BaFe, SrFe, a phthalocyanine compound and a naphthalocyanine compound.”  There is a grammatical incongruity between the phrase “at least one” and the conjunction “and”.  As written, it is unclear if the particles are formed of at least one Ge material AND at least one εFe2O3 material AND at least one BaFe material AND at least one SrFe material AND at least one phthalocyanine compound AND at least one naphthalocyanine compound.  Alternatively, the claim could be interpreted as the particles are formed of at least one of the group of Ge, εFe2O3, BaFe, SrFe, a phthalocyanine compound and a naphthalocyanine compound (i.e., the particles are formed of Ge OR εFe2O3 OR BaFe OR SrFe OR a phthalocyanine compound OR a naphthalocyanine compound).  Because both interpretations seemingly have support in the Specification but have differing metes and bounds, the claim is rendered indefinite.   For the purposes of examination, the examiner interprets the latter interpretation (i.e., the particles are formed of “one or more of the group of...”). However, correction is requested.  Claims 2-7 and 9-13 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takishita et al. (U.S. 2017/0023858 A1; “Takishita”) in view of Ober et al. (U.S. 2008/0038665 A1; “Ober”) and Lee et al. (U.S. 2012/0104435 A1; “Lee”).
Regarding claim 1, Takishita discloses a structure comprising:
A near infrared transmitting filter (113, Fig. 1) that shields light in a visible range and allows transmission of at least a part of light in a near infrared range ([0424]); and
A member (115, Fig. 1; “microlenses”) that is provided on an optical path of the near infrared transmitting filter on at least one of an incidence side into the near infrared transmitting filter or an emission side from the near infrared transmitting filter ([0425]);
Wherein the member (115, Fig. 1) is for a concave lens or a convex lens.
Yet, Takishita does not disclose the member (115, Fig. 1) allows transmission of light in a near infrared range, has a refractive index of 1.7 or higher for the light in the near infrared range, and the member includes particles formed of at least one selected from the group of Ge, εFe2O3, BaFe, SrFe, a phthalocyanine compound and a naphthalocyanine compound.
Yet, Ober discloses a microlens member allowing transmission of light in a near infrared range, and having a refractive index of 1.7 or higher for the light in the near infrared range ([0052], [0056]-[0058]).  This has the advantage of increasing the optical sensitivity of the structure.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Takishita with the member allowing transmission of light in a near infrared range, and having a refractive index of 1.7 or higher for the light in the near infrared range, as taught by Ober, so as to increase optical sensitivity of the structure.
Ober discloses the microlens member comprises particles ([0032], [0058]) but does not disclose the particles include at least one selected from the group of Ge, εFe2O3, BaFe, SrFe, a phthalocyanine compound and a naphthalocyanine compound.  However, Lee discloses a material comprising particles formed of at least Ge ([0025]).  This has the advantage of being able to tune the overall refractive index of the material.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Takishita and Ober with the member including particles formed of at least Ge, as taught by Lee, so as to be able to tune the refractive index of the member.
Regarding claim 2, Takishita discloses the near infrared transmitting filter (113, Fig. 1) is a filter that allows transmission of at least a part of light in a wavelength range of 800 nm to 2000 nm ([0424]).
Regarding claim 6, Takishita, Ober, and Lee disclose a member (Takishita: 115, Fig. 1) but do not disclose in the member, B/A which is a ratio of a maximum value of B of an absorbance in a wavelength range of 400 nm or longer and shorter than 800 nm to a maximum value A of an absorbance in a wavelength range of 800 nm to 2000 nm is 1.0 of higher.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select conditions such that the B/A ratio is greater than 1.0, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Takishita discloses the member (115, Fig. 1) is provided on the incidence side of the near infrared transmitting filter (113, Fig. 1).
Regarding claim 10, Ober discloses the member includes a resin ([0058]). 
Regarding claim 11, Takishita discloses a color filter (112, Fig. 1) that includes a chromatic colorant ([0422], [0006]).
Regarding claim 12, Takishita, Ober, and Lee disclose the structure of claim 1 (see rejection of claim 1 above).  Takishita further discloses incorporation the structure in a solid state image pickup ([0415]).
Regarding claim 13, Takishita, Ober, and Lee disclose the structure of claim 1 (see rejection of claim 1 above).  Takishita further discloses incorporation of the structure in an infrared sensor ([0415]).
Allowable Subject Matter
Claims 3-5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-13 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/22/2022